1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ANDERSON CLAYTON ALACANTARA
6                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
7                                             ***
8
     UNITED STATES OF AMERICA,           )                 2:17-CR-00001-JAD-CWH-4
9
                                         )
10                                       )
                 Plaintiff,              )
11                                       )                 STIPULATION AND ORDER TO
     v.                                  )                 CONTINUE SENTENCING
12                                       )
                                         )
13   ANDERSON CLAYTON ALCANTARA, )
                                         )
14                                       )                 (First Request)
                 Defendant.              )
15   ___________________________________ )

16          IT IS HEREBY STIPULATED by and between ANDERSON CLAYTON
17
     ALCANTARA, Defendant, by and through his counsel DUSTIN R. MARCELLO, ESQ,
18
     NICHOLAS A. TRUTANICH, United States Attorney, and PATRICK BURNS, Assistant
19
     United States Attorney, that Sentencing currently scheduled for April 22, 2019 at 11:00 a.m. be
20

21   vacated and continued to 45 days or to a time convenient with the Court.

22          This Stipulation is entered into for the following reasons:
23
            1.   Counsel has spoken with the Defendant and he has no objection to the continuance.
24
            2.   The parties agree to the continuance.
25
            3.   Defendant is in custody in Pahrump.
26

27          4.   Counsel needs additional time to adequately prepare for sentencing with Defendant .

28


                                                     -1-
1               5. Additionally, denial of this request for continuance would result in a miscarriage of
2
     justice.
3
                6. This is the first request to continue the sentencing.
4

5
                DATED this 17th day of April 2019.

6
                                                       Respectfully submitted.

7
                                                       NICHOLAS TRUTANICH
     PITARO & FUMO, CHTD.                              UNITED STATES ATTORNEY
8

9
           /s/                                               /s/
10
     DUSTIN R MARCELLO, ESQ.                           PATRICK BURNS
11   601 LAS VEGAS BOULEVARD, SOUTH                    ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                           501 LAS VEGAS BOULEVARD SOUTH. #1100
12   ATTORNEY FOR DEFENDANT                            LAS VEGAS, NEVADA 89101
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                          -2-
1    DUSTIN R. MARCELLO, ESQ.
     Nevada bar No. 10134
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ANDERSON CLAYTON ALACANTARA
6                                     UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
7                                                  ***
8
     UNITED STATES OF AMERICA,           )    2:17-CR-00001-JAD-CWH-4
9
                                         )
10                                       )
                 Plaintiff,              )
11                                       )
     v.                                  )
12                                       )
                                         )
13   ANDERSON CLAYTON ALCANTARA, )
                                         )
14                                       )    (First Request)
                 Defendant.              )
15   ___________________________________ )
                                   FINDINGS OF FACT
16
                Based on the pending Stipulation of counsel, and good cause appearing therefore, the
17
     Court finds:
18
                This Stipulation is entered into for the following reasons:
19

20
                1.   Counsel has spoken with the Defendant and he has no objection to the continuance.

21              2.   The parties agree to the continuance.
22              3.   Defendant is in custody in Pahrump.
23
                4.   Counsel needs additional time to adequately prepare for sentencing with Defendant .
24
                5. Additionally, denial of this request for continuance would result in a miscarriage of
25

26
     justice.

27              6. This is the first request to continue the sentencing.
28


                                                          -3-
1                                       CONCLUSIONS OF LAW
2           The end of justice served by granting said continuance outweigh the best interest of the
3
     public and defendants since the failure to grant said continuance would likely result in a
4
     miscarriage of justice, would deny the parties herein sufficient time and the opportunity within
5

6
     which to be able to effectively and thoroughly prepare for sentencing taking into account the

7    exercise of due diligence.
8
                                                 ORDER
9
            IT IS ORDERED that Sentencing currently scheduled for April 22, 2019, at 11:00 a.m.
10                   June 17, 2019,
     be continued to __________     at _________________,
                                day of the hour of 1:30 p.m.2019.
11

12        DATED
           DATEDthis
                  this19th day ofofApril,
                       ________           2019.
                                    _____________________, 2019.
13

14

15
                                                   U.S. DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -4-
